Citation Nr: 0407837	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  95-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for thoracic spine strain with central disc protrusion at T5-
6.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO granted service 
connection for a low back strain and assigned a zero percent 
rating under Diagnostic Code 5295.  The veteran filed a 
notice of disagreement, was issued a statement of the case, 
and perfected his appeal.  In a January 1997 rating decision, 
the RO re-characterized the disability to a thoracic strain 
and small central disc protrusion and assigned a 10 percent 
rating.  

In April 1998, the veteran testified at a personal hearing 
before a Veterans Law Judge (VLJ), and the transcript of that 
hearing is of record.  

In June 1998, the Board remanded the claim to the RO for 
further development.  The case has been returned to the Board 
for adjudication.  

In a June 2003 letter to the veteran's most recent address of 
record, the Board informed the veteran that he was entitled 
to another personal hearing because the VLJ who heard his 
testimony in April 1998 had since retired and was no longer 
with the Board.  The veteran did not respond to the Board's 
inquiry in this regard, and the Board is satisfied that he 
does not wish to have another hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

When the Board remanded this claim in June 1998, it 
instructed the RO to develop the case further by having the 
veteran examined and getting more medical records.  The 
veteran underwent VA examination for the spine in February 
1999, and an Addendum was added to that examination report in 
April 1999.  In April 2002, the RO sent the veteran a 
supplemental statement of the case (SSOC), confirming and 
continuing the 10 percent rating.  The SSOC was resent to the 
correct address in July 2002.  The RO noted that the veteran 
had failed to report for an examination scheduled in January 
2001.  

In October 2002, the RO notified the veteran in writing of 
what evidence he must show to support his claim for an 
increased rating for the back in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), and other compliance 
with the VCAA.  In February 2003, the RO issued a SSOC 
advising him of the rating schedule change of September 23, 
2002 for Diagnostic Code 5293, intervertebral disc syndrome, 
under which his back disability was rated.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  .  

Since the last SSOC in February 2003, there has been an 
additional change in rating back disorders effective in 
September 2003, that should also be applied to these 
criteria.  The regulations concerning the evaluation of disc 
pathology have been changed, including renumbering of the 
Diagnostic Codes, effective September 26, 2003.  See 68 Fed. 
Reg. 51,454 August 27, 2003) (to be codified in 38 C.F.R. 
§ 4.71a).  There recently has been a normal range of motion 
standard set in these regulations.  See Id., Plate V.  Review 
of the veteran's intervertebral disc syndrome symptomatology 
and findings should also be undertaken under the current 
criteria for the period September 26, 2003, to the present. 

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).

The veteran is notified that it is his responsibility to 
report for any examination and to cooperative in the 
development of the case, and that the consequence of failure 
to report for a VA examination for a claim for an increased 
disability rating without good cause shall be that the claim 
will be denied.  38 C.F.R. §§ 3.158, 3.655 (2003).
 
To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should provide the 
veteran and his representative with the 
newest criteria for rating back 
pathology.  They should be offered an 
opportunity to provide evidence and 
argument on this matter.

3.  The VBA AMC shall obtain any 
treatment records related to the 
veteran's back disability generated since 
the last SSOC and associate them with the 
claim file.

4.  The VBA AMC should schedule the 
veteran for VA orthopedic and 
neurological examinations to determine 
the nature and extent of the veteran's 
back disability.  The claims file and a 
copy of this remand must be made 
available to the examiners for review, 
and the examiners must indicate that this 
has been accomplished.  All indicated 
tests and studies must be accomplished by 
both examiners and range of motion should 
be noted in degrees.  The examiner's are 
to assess the course of the veteran's 
disorder as relates to flare-ups and 
changes of functional impairment over 
time, identify any chronic orthopedic and 
neurologic signs and symptoms resulting 
from the veteran's small central disc 
protrusion at T5-6, the frequency and 
duration of any flare-ups.  The examiner 
should address the evidence of pain, 
weakened movement, excess fatigability or 
incoordination, and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If feasible, these determinations should 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should comment as to the 
frequency of incapacitating episodes 
associated with the veteran's service-
connected thoracic strain and small 
central disc protrusion at T5-6 
disability, including as to the total 
duration of any incapacitating episodes 
during the past 12 months.  For purposes 
of evaluation, an incapacitating episode 
is defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by 
a physician, and treatment by a 
physician.  The rationale for all 
opinions expressed should be provided.  

5.  The veteran must be given notice of 
the requested examinations and he is 
hereby advised that failure to cooperate 
or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claim should be 
adjudicated with consideration of 38 
C.F.R. § 3.655.  A copy of all 
notifications must be associated with the 
claims folder.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  In particular, the RO should 
also review all of the evidence obtained 
since the last SSOC, in light of how it 
relates the period beginning with 
September 26, 2003, under the newest 
rating criteria for spine pathology.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


